883 F.2d 74
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Z. BARNEY, et al.;  Plaintiffs,Myron Clemens;  Gerald E. Dunn;  Jack Einhardt;  AndrewFiggures, Jr.;  Jack Harnden;  William G. Mills;  DanielMoon;  Darrell D. Pifer;  Owen L. Sult;  Fred C. Swanson;Gerald D. Titus;  Morris Fullerton;  John Perkins;  RobertPontius;  Dwight Stephenson;  Douglas Thiel;  Donald W.Milligan, Plaintiffs-Appellants,v.CLARK EQUIPMENT COMPANY, a foreign Corporation, Defendant-Appellee.
No. 89-1924.
United States Court of Appeals, Sixth Circuit.
August 21, 1989.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Seventeen of the plaintiffs appeal an order granting the defendant's motion for summary judgment.  This action was brought by 126 plaintiffs who allege the defendant's decision to close its plant in Battle Creek, Michigan, violated the Elliot-Larsen Civil Rights Act, M.C.L.A. Secs. 37.2201 et seq., and the Employee Retirement Income Security Act of 1974, 29 U.S.C. Secs. 1001 et seq.    The seventeen plaintiffs who seek to bring this appeal were dismissed on the defendant's motion on grounds they had signed releases of their claims.


2
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.    William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  The district court's opinion and order contain no such certification for an interlocutory appeal.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of an appealable order, without prejudice to the plaintiffs' right to appeal from the final judgment.  Rule 9(b), Local Rules of the Sixth Circuit.